NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZURI SANA KABISA YOUNG, AKA Zuri                No. 18-15526
S.K. Young, AKA Zuri Sanakabis Young,
                                                D.C. No. 1:17-cv-01671-LJO-SAB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

M. VOONG, Chief of Appeals; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Zuri Sana Kabisa Young, AKA Zuri S.K. Young,

AKA Zuri Sanakabis Young appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Young’s due process claim arising

from the confiscation of his personal property because Young had an adequate

postdeprivation remedy under California law. See Hudson v. Palmer, 468 U.S.

517, 533 (1984) (“[A]n unauthorized intentional deprivation of property by a state

employee does not constitute a violation of the procedural requirements of the Due

Process Clause of the Fourteenth Amendment if a meaningful postdeprivation

remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (“California [l]aw provides an adequate post-deprivation remedy for any

property deprivations.”).

      The district court properly dismissed Young’s due process claim arising

from the treatment of his prison appeals because Young “lack[s] a separate

constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      The district court properly dismissed Young’s retaliation and conspiracy

claims because Young failed to allege facts sufficient to state a plausible claim.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)


                                           2                                     18-15526
(elements of a retaliation claim in the prison context); Cassettari v. Nevada

County, Cal., 824 F.2d 735, 739-40 (9th Cir. 1987) (insufficiency of allegations to

support a § 1983 violation precludes a conspiracy claim predicated upon the same

allegations); see also Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir.

1992) (plaintiff must allege “specific facts to support the existence of a conspiracy

among the defendants”).

      We reject as without merit Young’s contention that the district court acted

unlawfully by dismissing the action after granting in forma pauperis status.

      We do not consider issues or arguments not specifically and distinctly raised

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-15526